       Case 1:18-cr-00454-KPF Document 333 Filed 04/19/21 Page 1 of 15




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                   -v.-                            18 Cr. 454-10 (KPF)

SHARON HATCHER,                                          ORDER

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      This Order resolves the second motion for compassionate release

pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) brought by Defendant Sharon Hatcher.

(See Dkt. #204, 250). Similar to her prior motion, Ms. Hatcher claims

extraordinary and compelling reasons in the confluence of the ongoing COVID-

19 pandemic; the harsh conditions of confinement at the Metropolitan

Correctional Center (the “MCC”) and the Metropolitan Detention Center (the

“MDC”), where she was previously housed; the conditions at the Federal

Transfer Center in Oklahoma City (“FTC Oklahoma”), where she is currently

housed; and her pre-existing medical conditions, which include chronic

pulmonary obstructive disease (“COPD”), high blood pressure, clinical obesity,

and HIV. By oral decision dated April 16, 2020, the Court denied Ms.

Hatcher’s first motion, holding that § 3582(c)(1)(A)’s exhaustion requirement

could not be waived by a district court without the Government’s consent.

Having now satisfied the exhaustion requirement, Ms. Hatcher renews her

motion for compassionate relief. For the reasons set forth in the remainder of

this Order, the Court now grants the motion, resentences Ms. Hatcher to time
       Case 1:18-cr-00454-KPF Document 333 Filed 04/19/21 Page 2 of 15




served, and orders her release from custody within 72 hours of the date of this

Order, pursuant to the conditions outlined herein.

                                 BACKGROUND

      On June 26, 2018, Ms. Hatcher was charged in Indictment 18 Cr. 454

(KPF) (the “Indictment”) with one count of conspiracy to distribute and possess

with intent to distribute cocaine base, heroin, and marijuana. (Dkt. #157

(Revised Final Presentence Report (“PSR”)) ¶¶ 1-2). On September 11, 2019,

Ms. Hatcher pleaded guilty to the lesser included offense of Count One of the

Indictment, which charged her with conspiring to distribute and to possess

with intent to distribute cocaine base in violation of 21 U.S.C. §§ 846 and

841(b)(1)(C), and which specified a range under the United States Sentencing

Guidelines of 151 to 188 months’ imprisonment. (Id. at ¶¶ 4-5). At her

sentencing on March 4, 2020, after considering, inter alia, Ms. Hatcher’s

mental and physical health issues, personal and family history, and relative

role in the criminal conspiracy, the Court varied downwardly, sentencing Ms.

Hatcher to a term of 52 months’ imprisonment, to be followed by a three-year

term of supervised release, with a recommendation that she receive mental

health counseling and participation in a drug abuse program. (Dkt. #193

(judgment), 216 (transcript)).

      On April 5, 2020, citing 18 U.S.C. § 3582(c)(1)(A), Ms. Hatcher filed a

counseled motion for temporary release to home incarceration until the COVID-

19 pandemic had ended, or in the alternative, seeking bail pending her

designation pursuant to 18 U.S.C. § 3141(b). (Dkt. #204). The request was

                                        2
       Case 1:18-cr-00454-KPF Document 333 Filed 04/19/21 Page 3 of 15




prompted in large measure by Ms. Hatcher’s health conditions, including

COPD, HIV, clinical obesity, and high blood pressure. (Id.). The Government

opposed the application (Dkt. #208), and the Court sought additional briefing

from the parties concerning its authority under § 3582(c) and § 3622 (Dkt.

#209, 215, 218). At a hearing on April 16, 2020, the Court denied Ms.

Hatcher’s application, holding that the exhaustion requirement in

§ 3582(c)(1)(A) could not be waived by a district court without the

Government’s consent. (Dkt. #234 at 12-13 (transcript); see also Dkt. #233).

The Court also encouraged Ms. Hatcher to submit an application to the Bureau

of Prisons (“BOP”) for temporary furlough pursuant to § 3622. (Dkt. #234 at 19

(transcript)).

      On June 3, 2020, Ms. Hatcher renewed her request for compassionate

release in a second counseled motion, citing the ongoing risk to her health

caused by the COVID-19 pandemic and the conditions of her confinement at

the MCC. (Dkt. #250). Ms. Hatcher related issues with her COPD and other

health concerns that put her at elevated risk should she contract COVID-19,

and argued that the MCC’s response to the COVID-19 pandemic was

inadequate to protect her health. (Id.). The Government opposed Ms.

Hatcher’s request, arguing, among other things, that (i) her decision not to

pursue furlough undermined her argument that the risk to her health posed an

“extraordinary and compelling reason[]” for compassionate release, especially

when considered in conjunction with the COVID-19 protocols implemented by

the BOP; (ii) she failed to establish that she would be at lower risk of

                                         3
       Case 1:18-cr-00454-KPF Document 333 Filed 04/19/21 Page 4 of 15




contracting COVID-19 if released due to a deficient reentry plan; and (iii) a

reduction in sentence would undermine the sentencing factors set forth in

18 U.S.C. § 3553(a). (Dkt. #254). Ms. Hatcher filed her counseled reply on

June 16, 2020, addressing the Government’s arguments. (Dkt. #258). In the

intervening months, Ms. Hatcher’s counsel submitted several letters to the

Court: (i) providing additional information regarding Ms. Hatcher’s more well-

developed reentry plan; (ii) keeping the Court apprised of the health risks posed

by COVID-19 to Ms. Hatcher; and (iii) sharing information about the conditions

in the MCC and MDC. (See Dkt. #303, 328, 331).

      On March 22, 2021, the Court was informed that Ms. Hatcher received a

COVID-19 vaccine and thereafter the Court invited her to file a supplemental

submission in light of this information, which counselled submission was filed

on April 2, 2021. (Dkt. #331). Ms. Hatcher argued that the “harsh conditions”

of confinement “created by the pandemic” that she experienced constituted

“extraordinary and compelling reasons” for compassionate release. (Id.).

Specifically, she argued that (i) she had been prevented from participating in

the Residential Drug Abuse Treatment Program (commonly known as “RDAP”)

by COVID-19, which program “would have taken additional time off her

sentence, perhaps making her eligible for her immediate release,” and (ii) she

“experienced substantial fear and anxiety associated with being incarcerated

during this unprecedented period (especially given her co-morbidities), suffered

prolonged periods of lockdowns, and was unable to avail herself to the

programs typically afforded similar inmates.” (Id.). Additionally, Ms. Hatcher

                                        4
       Case 1:18-cr-00454-KPF Document 333 Filed 04/19/21 Page 5 of 15




noted that she now had a more viable reentry plan, because she had arranged

to stay with family if released. (Id.).

      The Government submitted a supplemental letter in opposition on

April 5, 2021. (Dkt. #332). It argued that Ms. Hatcher’s inoculation

“essentially negates any conceivable ‘extraordinary and compelling reason’ to

release her on account of her health[,]” and disputed that the harsh conditions

of Ms. Hatcher’s incarceration during COVID-19 rose to a level justifying

compassionate release. (Id.). The Government conceded that Ms. Hatcher’s

new reentry proposal “can assist in her reentry and integration into a law-

abiding community,” but stated that it was “irrelevant” to her motion because

Ms. Hatcher “fail[ed] to offer any real basis to release her from custody.” (Id.).

                                 APPLICABLE LAW

      Under 18 U.S.C. § 3582(c)(1)(A), as modified by the First Step Act,

Pub. L. No. 115-391, 132 Stat. 5194 (Dec. 21, 2018), a court may reduce a

defendant’s sentence upon motion of the Director of the BOP, or upon motion

of the defendant. A defendant may move under § 3582(c)(1)(A)(i) only after the

defendant has “fully exhausted all administrative rights to appeal a failure of

the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse

of 30 days from the receipt of such a request by the warden of the defendant’s

facility, whichever is earlier.” Id.

      When considering an application under § 3582(c)(1)(A)(i), a court may

reduce a defendant’s sentence only if it finds that “extraordinary and

compelling reasons warrant such a reduction,” and that “such a reduction is

                                          5
       Case 1:18-cr-00454-KPF Document 333 Filed 04/19/21 Page 6 of 15




consistent with the applicable policy statements issued by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). “The defendant has the burden to

show he is entitled to a sentence reduction.” United States v. Ebbers, 432 F.

Supp. 3d 421, 426 (S.D.N.Y. 2020) (citing United States v. Butler, 970 F.2d

1017, 1026 (2d Cir. 1992)).

      Congress previously delegated responsibility to the Sentencing

Commission to “describe what should be considered extraordinary and

compelling reasons for sentence reduction.” 28 U.S.C. § 994(t). The

Sentencing Commission has determined that a defendant’s circumstances meet

this standard, inter alia, when the defendant is “suffering from a terminal

illness” or a “serious physical or medical condition ... that substantially

diminishes the ability of the defendant to provide self-care within the

environment of a correctional facility,” or if, in the judgment of the BOP, the

defendant’s circumstances are extraordinary and compelling for “other

reasons.” U.S.S.G. § 1B1.13(1)(A) & Application Note 1(A), (D). In a recent

case, however, the Second Circuit held that with respect to a compassionate

release motion brought by a defendant (as distinguished from the BOP), the

policy statement set forth in U.S.S.G. § 1B1.13 is “not ‘applicable,’” and that

neither it nor the BOP’s Program Statement constrains a district court’s

discretion to determine what reasons qualify as “extraordinary and compelling.”

United States v. Brooker, 976 F.3d 228, 235-36 (2d Cir. 2020); 1 see also United


1     The Second Circuit remanded the matter to the district court after concluding that the
      lower court had misapprehended the limits of its own discretion. In so doing, the Court
      did not define what qualifies as “extraordinary and compelling” under 18 U.S.C.

                                             6
       Case 1:18-cr-00454-KPF Document 333 Filed 04/19/21 Page 7 of 15




States v. Lisi, 440 F. Supp. 3d 246, 250 (S.D.N.Y. 2020) (“[T]he Court finds that

the majority of district courts to consider the question have found that the

amendments made to 18 U.S.C. § 3582(c)(1)(A) grant this Court the same

discretion as that previously give to the BOP Director, and therefore the Court

may independently evaluate whether [a defendant] has raised an extraordinary

and compelling reason for compassionate release.”); see generally United States

v. Roney, 833 F. App’x 580, (2d Cir. 2020) (summary order). That said, while

the Court does not consider itself bound by U.S.S.G. § 1B1.13, it will look to

that provision for guidance. See United States v. Thrower, — F. Supp. 3d —,

No. 04 Cr. 903 (ARR), 2020 WL 6128950, at *3 (E.D.N.Y. Oct. 19, 2020).

      Even if a court determines that “extraordinary and compelling reasons”

exist, it must also consider the factors set forth in 18 U.S.C. § 3553(a), to the

extent that they are applicable. See 18 U.S.C. § 3582(c)(1)(A); see also United

States v. Harris, No. 15 Cr. 445 (PAE), 2020 WL 5801051, at *2 (S.D.N.Y.

Sept. 29, 2020). In this regard, the Court again looks to, but does not consider

itself bound by, the Sentencing Commission’s view that a sentence reduction

would be consistent with its policy statements if “[t]he defendant is not a

danger to the safety of any other person or to the community, as provided in 18

U.S.C. § 3142(g).” U.S.S.G. § 1B1.13(2). 2



      § 3582(c)(1)(A), other than to recall the directive in 28 U.S.C. § 994(t) that
      “[r]ehabilitation of the defendant alone shall not be considered an extraordinary and
      compelling reason.” United States v. Brooker, 976 F.3d 228, 237-38 (2d Cir. 2020).
2     The § 3142(g) factors are largely duplicative of those in § 3553(a), but also include
      “whether the offense is a crime of violence” and “the weight of the evidence against the
      [defendant].” 18 U.S.C. § 3142(g)(1)-(4).

                                              7
       Case 1:18-cr-00454-KPF Document 333 Filed 04/19/21 Page 8 of 15




                                 DISCUSSION

      At this stage, the Court does not understand the Government to argue

that Ms. Hatcher has failed to exhaust the applicable administrative

requirements (see generally Dkt. #254), and so it proceeds to address the

merits of Ms. Hatcher’s application. The issue at hand is whether Ms. Hatcher

has identified “extraordinary and compelling reasons” warranting her release,

especially in light of her recent inoculation against COVID-19. The Court finds,

on the unique circumstances of this case, that she has.

      Ms. Hatcher argues that although the risk to her health posed by

COVID-19 may have diminished since the time of her vaccination, the

conditions of her imprisonment over the last 13 months constitute

“extraordinary and compelling reasons” justifying compassionate release. (See

Dkt. #331). The Government argues that harsh conditions of incarceration

occasioned by the COVID-19 pandemic are insufficient to justify compassionate

release. (Dkt. #332). The Court has previously found that harsh conditions of

imprisonment occasioned by the COVID-19 pandemic are not, without more,

sufficiently “extraordinary and compelling” to warrant compassionate release.

See United States v. Padilla, No. 18 Cr. 454-6 (KPF), 2020 WL 3958790, at *1

(S.D.N.Y. July 13, 2020) (denying motion for compassionate release while

recognizing that petitioner had “identified sub-optimal conditions of

confinement at FCI Elkton during the pandemic”). However, that decision was

issued in the fourth, rather than the thirteenth, month of the COVID-19

pandemic. Moreover, it is also true that courts reviewing motions for sentence

                                        8
       Case 1:18-cr-00454-KPF Document 333 Filed 04/19/21 Page 9 of 15




modifications have considered the extent to which onerous lockdowns and

restrictions imposed by correctional facilities attempting to control the spread

of the virus have made sentences “harsher and more punitive than would

otherwise have been the case.” United States v. Rodriguez, No. 00 Cr. 761-2

(JSR), 2020 WL 5810161, at *3 (S.D.N.Y. Sept. 30, 2020); see also United

States v. Mcrae, No. 17 Cr. 643 (PAE), 2021 WL 142277, at *5 (S.D.N.Y. Jan.

15, 2021) (“[A] day spent in prison under extreme lockdown and in fear of

contracting a deadly virus exacts a price on a prisoner beyond that imposed by

an ordinary day in prison. While not intended as punishment, incarceration in

such conditions is, unavoidably, more punishing.”); United States v. Ciprian,

No. 11 Cr. 1032-74 (PAE), 2021 U.S. Dist. LEXIS 18698, at *8 (S.D.N.Y. Feb. 1,

2021) (same).

      Here, Ms. Hatcher argues that a confluence of circumstances unique to

her case — and beyond just the harsh conditions of incarceration occasioned

by the pandemic — constitute “extraordinary and compelling reasons” to justify

compassionate release. Specifically, she argues that the harsh period of

confinement precluded her from accessing important programs that would

have provided her with critical mental health and rehabilitative services. (Dkt.

#331). Additionally, Ms. Hatcher argues that this period of incarceration was

more severe because she experienced “substantial fear and anxiety” of death or

severe illness due to the confluence of her serious co-morbidities and COVID-

19. (Id.). She also points to her viable reentry plan, her good behavior during

her term of incarceration, and the fact that she has now served over half of her

                                        9
      Case 1:18-cr-00454-KPF Document 333 Filed 04/19/21 Page 10 of 15




term of incarceration. (See Dkt. #250, 258, 303, 328, 331). The Court agrees

that additional factors, in conjunction with the harsh conditions of

confinement that Ms. Hatcher has experienced for the past 13 months,

distinguish this petition for compassionate release and justify granting Ms.

Hatcher’s motion.

      In fact, due to the extreme lockdown conditions at the MCC and the

MDC, Ms. Hatcher has been unable to receive mental health care, drug abuse

treatment, and other important services that the Court envisioned her receiving

while incarcerated. (See Dkt. #331; see also Dkt. #216 at 34-35 (transcript)).

The Court believes these services to be critical to her physical and mental

health, and to her ability to reenter society as a productive and law-abiding

citizen. (See Dkt. #216 at 12-15, 32-35 (transcript)). Cf. United States v.

Gonzalez, No. 19 Cr. 90 (VAB), 2020 WL 7024905, at *7 (D. Conn. Nov. 30,

2020) (granting motion for compassionate release and explaining that “given

[petitioner’s] demonstrated need for intensive mental health treatment,” “the

challenging circumstances of the day (a raging pandemic and serious health

risks to an inmate), and the absence of meaningful programming for possibly

the duration of the term of incarceration make release the lesser of two

undesirable options”). 3 While harsh conditions of confinement alone are


3     Ms. Hatcher also argues that the Court should consider that “Ms. Hatcher was a viable
      and willing candidate for the Residential Drug Abuse Treatment Program (“RDAP”),
      which would have taken additional time off her sentence, perhaps making her eligible
      for her immediate release.” (Dkt. #331). While the Court carefully calculated Ms.
      Hatcher’s sentence with the understanding that she would receive services to assist her
      with drug addiction and other mental health issues, “[i]n no way did the Court tie the
      sentence it imposed to the possibility of (or potential consequences flowing from) [Ms.
      Hatcher’s] competition of [RDAP]; indeed, Supreme Court precedent prohibits it from so

                                            10
      Case 1:18-cr-00454-KPF Document 333 Filed 04/19/21 Page 11 of 15




insufficient, given Ms. Hatcher’s serious mental and physical health issues,

deprivation of these services for such a prolonged period of time rises to the

level of “extraordinary and compelling reasons” for compassionate release in

this instance. Indeed, when coupled with the extreme lockdown conditions and

heightened serious risk of severe illness or death, the deprivation of mental

health and other support services must have taken a severe toll on Ms.

Hatcher’s mental and physical health. Accord United States v. Cruz, No. 18 Cr.

81 (SRU), 2021 WL 1268253, at *7 (D. Conn. Apr. 6, 2021) (“Cruz has served a

significant part of that three-year period of incarceration in extremely harsh

conditions ... in an environment where he has been exposed daily to the risk of

a deadly virus — an especially daunting experience for someone with

underlying medical conditions such as Cruz’s.”); United States v. Ng Lap Seng,

No. 15 Cr. 706 (VSB), 2021 WL 961749, at *6 (S.D.N.Y. Mar. 15, 2021)

(granting compassionate release after considering, inter alia, harsh conditions

of confinement during the pandemic, fact that petitioner had served a

significant portion of his sentence, and health threat posed by COVID-19);

Mcrae, 2021 WL 142277, at *5 (“The Court’s judgment is that the remaining 11

months that Mcrae is scheduled to serve in prison are significantly offset by the

unexpected rigors that Mcrae has experienced during the more than 10 months

he has spent in prison during COVID-19.”).




      doing.” United States v. Padilla, No. 18 CR. 454-6 (KPF), 2020 WL 3958790, at *1
      (S.D.N.Y. July 13, 2020) (citing Tapia v. United States, 564 U.S. 319, 321 (2011)).

                                             11
      Case 1:18-cr-00454-KPF Document 333 Filed 04/19/21 Page 12 of 15




      Nor would granting Ms. Hatcher’s motion undermine the sentencing

factors set forth in 18 U.S.C. § 3553(a). Ms. Hatcher’s offense was serious and

deserving of the 52-month term of imprisonment she received. But as

explained above, the Court did not envision Ms. Hatcher to serve this term of

imprisonment in near-total lockdown, without the mental health and other

support programs that the Court believes to be critical to her health and ability

to reenter society. See United States v. Garcia, — F. Supp. 3d —, No. 11 Cr.

989 (JSR), 2020 WL 7212962, at *3 (S.D.N.Y. Dec. 8, 2020) (“The Court plainly

must consider the risk that Garcia could grow ill or die in custody when

assessing the ‘kinds of sentences available,’ as well as whether a sentence

reflects ‘just punishment’ and whether the sentence will provide Garcia with

needed medical care, training, and other correctional treatment.”).

Furthermore, Ms. Hatcher has now served more than half of her 52 months’

term of imprisonment, and during that time has demonstrated good behavior

and has taken advantage of programming and services offered prior to the

onset of the pandemic. (See Dkt. #250). Thus, the policy goals this Court

sought to vindicate in sentencing Ms. Hatcher would be achieved by releasing

her now to a period of home incarceration as a special condition of supervised

release, during which she can receive, inter alia, the mental health, drug

rehabilitation, vocational, and other support she needs. As such, the factors

just articulated, taken together with Ms. Hatcher’s serious health conditions

and well-documented mental health issues, serve to make the term of

imprisonment served to date sufficiently severe to adequately punish Ms.

                                       12
      Case 1:18-cr-00454-KPF Document 333 Filed 04/19/21 Page 13 of 15




Hatcher for her undoubtedly serious criminal activity. Cf. Ng Lap Seng, 2021

WL 961749, at *6 (granting compassionate release after determining that “the

actual severity of [petitioner’s] sentence as a result of the COVID-19 outbreak

exceeds what the Court anticipated at the time of sentencing.” (internal

quotation marks omitted) (quoting Rodriguez, 2020 WL 5810161, at *3)). 4

      Accordingly, the Court GRANTS Ms. Hatcher’s motion for compassionate

release and reduces her term of imprisonment to that of time served. For three

years from the date of her release, Ms. Hatcher shall be subject to all the

mandatory conditions, standard conditions, and special conditions of

supervised release from the original judgment and sentence in this case. In

addition, the Court orders the BOP to release Ms. Hatcher within 72 hours of

the date of this Order on the following conditions, which are special conditions

of supervised release additional to those previously imposed:

      1.     Ms. Hatcher shall be subject to home incarceration, to be enforced

             by location monitoring technology at the discretion of the Probation

             Department, at the residence of her niece in Connecticut, for the



4     The Government argues that Ms. Hatcher’s “COVID-19 vaccination essentially negates
      any conceivable ‘extraordinary and compelling reason’ to release her on account of her
      health.” (Dkt. #332). Some Courts have held that receiving a COVID-19 vaccination
      sufficiently obviates the health risks of COVID-19. See, e.g., United States v. Pabon,
      No. 17 Cr. 312 (JPC), 2021 WL 603269, at *3 (S.D.N.Y. Feb. 16, 2021). However, there
      is still uncertainty over the effectiveness of the different vaccines in preventing various
      new strains of COVID-19, and the Court is wary of endorsing this argument without
      further research and analysis of the effectiveness of vaccines over time and in
      connection with different co-morbidities. Because the Court has already determined
      that Ms. Hatcher’s unexpectedly harsh conditions of confinement — and the concordant
      deprivation of critical mental health and other support services — over the past thirteen
      months provide sufficiently “extraordinary and compelling” circumstances warranting
      compassionate release, the Court declines to determine whether a COVID-19
      vaccination obviates health risks posed by COVID-19 in this case.

                                              13
Case 1:18-cr-00454-KPF Document 333 Filed 04/19/21 Page 14 of 15




     first six months following the date of her release. Installation of

     location monitoring technology will take place after a 14-day

     quarantine period (described in paragraph 2 below) has been

     completed. During the period of home incarceration, Ms. Hatcher

     must remain at her approved residence except as necessary for

     medical treatment, which requires prior notice to and approval by

     the Probation Department unless it involves a true emergency, and

     except as necessary to obtain essentials, which requires prior

     notice to and approval by the Probation Department.

2.   In light of the COVID-19 pandemic, Ms. Hatcher upon release

     must self-quarantine at the approved residence for 14 days, except

     as necessary for medical treatment, which requires prior notice to

     and approval by the Probation Department unless it involves a true

     emergency.

3.   Ms. Hatcher shall arrange with relatives to provide essentials

     during this 14-day period; if such an arrangement is impossible,

     she shall request permission from the Probation Department to

     obtain essentials on her own, which she shall not do without the

     Probation Department’s approval.

4.   Ms. Hatcher is to possess or have access to a phone that will allow

     video conferencing by the Probation Department. This phone will

     be monitored by the Probation Department per the special

     condition previously imposed.

                                14
        Case 1:18-cr-00454-KPF Document 333 Filed 04/19/21 Page 15 of 15




        5.     During the period of home incarceration, Ms. Hatcher shall

               commence treatment services as ordered in the March 4, 2020

               Judgment.

        6.     Ms. Hatcher shall contact Supervisory U.S. Probation Officer Kevin

               Mulcahy (cell phone: (646) 210-4075) upon her release. 5

        The Government is directed to transmit a copy of this Order to the BOP.

        The Clerk of Court is directed to terminate the motions pending at docket

entries 250, 258, 303, 328, and 331.

        SO ORDERED.

    Dated: April 19, 2021
           New York, New York

                                                      KATHERINE POLK FAILLA
                                                     United States District Judge




5       The Court is imposing the first condition to impose just punishment, avoid
        unwarranted disparities, and recognize the seriousness of the offense. The remaining
        conditions are imposed to allow proper supervision by the Probation Department.

                                              15
